       Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 1 of 33




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


DAVID RAMSEY, Individually and On          Case No.
Behalf of All Others Similarly Situated,
                                           CLASS ACTION COMPLAINT FOR
                             Plaintiff,    VIOLATIONS OF THE FEDERAL
                                           SECURITIES LAWS
              v.

RENEWABLE ENERGY GROUP, INC.,              JURY TRIAL DEMANDED
RANDOLPH L. HOWARD, CYNTHIA J.
WARNER, CHAD STONE, and TODD
ROBINSON,

                             Defendants.
            Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 2 of 33




       Plaintiff David Ramsey (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

information and belief is based upon, among other things, his counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by Renewable

Energy Group, Inc. (“Renewable Energy” or the “Company”) with the United States (“U.S.”)

Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and media

reports issued by and disseminated by Renewable Energy; and (c) review of other publicly

available information concerning Renewable Energy.

                       NATURE OF THE ACTION AND OVERVIEW

       1.       This is a class action on behalf of persons and entities that purchased or otherwise

acquired Renewable Energy securities between May 3, 2018 and February 25, 2021, inclusive (the

“Class Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange

Act of 1934 (the “Exchange Act”).

       2.       Renewable Energy provides clean, low carbon transportation fuels. It is North

America’s largest producer of advanced biofuels.

       3.       The biodiesel tax credit (“BTC”) is a federal biodiesel mixture excise tax credit

whereby the first person to blend pure biomass-based diesel with petroleum-based diesel fuel

receives a $1.00-per-gallon refundable tax credit. It is an incentive shared across the advanced

biofuel production and distribution chain through routine, daily trading and negotiation. The BTC

was first implemented on January 1, 2005, but has been allowed to lapse and then been reinstated,

sometimes retrospectively. In February 2018, the BTC was retroactively reinstated for 2017, but

was not reinstated for 2018. In December 2019, the BTC was retroactively reinstated for 2018 and

2019 and made effective from January 2020 through December 2022.


                                                 1
            Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 3 of 33




       4.       On February 25, 2021, after the market closed, Renewable Energy issued a press

release announcing its fourth quarter and full year 2020 financial results. Therein, the Company

revealed that it would restate “$38.2 million in cumulative revenue from January 2018 through

September 30, 2020” because Renewable Energy was not the “proper claimant for certain BTC

payments on biodiesel it sold between January 1, 2017 and September 30, 2020.” Renewable

Energy further stated that it had reached an agreement with the Internal Revenue Service “on a

$40.5 million assessment, excluding interest” to correct these claims.

       5.       On this news, the Company’s share price fell $8.17, or 9.5%, over two consecutive

trading sessions to close at $77.77 per share on February 26, 2021, on unusually heavy trading

volume.

       6.       Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that due to

failures in the diesel additive system, petroleum diesel was not periodically added to certain loads

by the Company and was instead added by the Company’s customers; (2) that, as a result,

Renewable Energy was not the proper claimant for certain BTC payments on biodiesel it sold

between January 1, 2017 and September 30, 2020; (3) that, as a result, Renewable Energy’s

revenue and net income were overstated for certain periods; (4) that there was a material weakness

in the Company’s internal control over financial reporting related to the purchase and use of the

petroleum diesel gallons when blending with biodiesel; and (5) that, as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects were

materially misleading and/or lacked a reasonable basis.




                                                 2
             Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 4 of 33




        7.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                   JURISDICTION AND VENUE

        8.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        9.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        10.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District.

        11.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES

        12.      Plaintiff David Ramsey, as set forth in the accompanying certification, incorporated

by reference herein, purchased Renewable Energy securities during the Class Period, and suffered

damages as a result of the federal securities law violations and false and/or misleading statements

and/or material omissions alleged herein.




                                                   3
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 5 of 33




       13.     Defendant Renewable Energy is incorporated under the laws of Delaware with its

principal executive offices located in Ames, Iowa. Renewable Energy’s common stock trades on

the NASDAQ exchange under the symbol “REGI.”

       14.     Defendant Randolph L. Howard (“Howard”) was the Company’s Chief Executive

Officer (“CEO”) from July 2017 to January 14, 2019.

       15.     Defendant Cynthia J. Warner (“Warner”) has been the Company’s CEO since

January 14, 2019.

       16.     Defendant Chad Stone (“Stone”) was the Company’s Chief Financial Officer

(“CFO”) from August 2009 to December 3, 2020.

       17.     Defendant Todd Robinson (“Robinson”) has served as the Company’s interim CFO

since December 3, 2020.

       18.     Defendants Howard, Warner, Stone, and Robinson (collectively the “Individual

Defendants”), because of their positions with the Company, possessed the power and authority to

control the contents of the Company’s reports to the SEC, press releases and presentations to

securities analysts, money and portfolio managers and institutional investors, i.e., the market. The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions and

access to material non-public information available to them, the Individual Defendants knew that

the adverse facts specified herein had not been disclosed to, and were being concealed from, the

public, and that the positive representations which were being made were then materially false

and/or misleading. The Individual Defendants are liable for the false statements pleaded herein.




                                                 4
          Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 6 of 33




                                SUBSTANTIVE ALLEGATIONS

                                            Background

       19.       Renewable Energy provides clean, low carbon transportation fuels. It is North

America’s largest producer of advanced biofuels.

       20.       The biodiesel tax credit (“BTC”) is a federal biodiesel mixture excise tax credit

whereby the first person to blend pure biomass-based diesel with petroleum-based diesel fuel

receives a $1.00-per-gallon refundable tax credit. It is an incentive shared across the advanced

biofuel production and distribution chain through routine, daily trading and negotiation. The BTC

was first implemented on January 1, 2005, but has been allowed to lapse and then been reinstated,

sometimes retrospectively. In February 2018, the BTC was retroactively reinstated for 2017, but

was not reinstated for 2018. In December 2019, the BTC was retroactively reinstated for 2018 and

2019 and made effective from January 2020 through December 2022.

                                Materially False and Misleading
                           Statements Issued During the Class Period

       21.       The Class Period begins on May 3, 2018. On that day, Renewable Energy

announced its first quarter 2018 financial results in a press release that stated, in relevant part:

                Revenues of $689.3 million, inclusive of the BTC, up 65% y/y

                135 million gallons sold, up 11% y/y

                106 million gallons produced, up 10% y/y

                Net income of $209.2 million or $5.30 per share, inclusive of the BTC, up
                 from net loss of $15.9 million y/y, or $(0.41) per share

                Adjusted net income of $4.7 million or $0.12 per share, up from an Adjusted
                 net loss of $13.6 million, excluding the BTC for 2017, y/y, or $(0.35) per
                 share

                Adjusted EBITDA of $17.5 million, up from $0.6 million y/y excluding the
                 BTC for 2017



                                                   5
          Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 7 of 33




        22.       On May 5, 2018, the Company filed its quarterly report on Form 10-Q for the period

ended March 31, 2018, affirming the previously reported financial results. Regarding the BTC, it

stated: “It is uncertain whether the BTC will be reinstated and if reinstated, whether it would be

reinstated retroactively or on the same terms. The lapsing or modification of the BTC would

adversely affect our financial results.” Renewable Energy also stated that its “disclosure controls

and procedures were effective as of March 31, 2018” and that its “internal control over financial

reporting was effective as of March 31, 2018.”

        23.       On August 6, 2018, Renewable Energy announced its second quarter 2018 financial

results in a press release that stated:

                 Net income of $33.0 million or $0.78 per diluted share, up from net loss of
                  $34.8 million, or $0.90 per diluted share y/y

                 Adjusted net income of $23.5 million or $0.56 per share, up from $4.5
                  million, or $0.12 per share excluding allocation of the 2017 BTC y/y

                 Adjusted EBITDA of $42.3 million, up from $19.7 million y/y, excluding
                  allocation of the 2017 BTC

                 Revenues of $580.2 million, up 8% y/y

                 172 million gallons sold, up 7% y/y

                 124 million gallons produced, up 6% y/y

        24.       On August 7, 2018, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2018, affirming the previously reported financial results. Regarding the

BTC, it stated: “It is uncertain whether the BTC will be reinstated and if reinstated, whether it

would be reinstated retroactively or on the same terms. The lapsing or modification of the BTC

would adversely affect our financial results.” Renewable Energy further stated that its “disclosure

controls and procedures were effective as of June 30, 2018” and that its “internal control over

financial reporting was effective as of June 30, 2018.”



                                                   6
          Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 8 of 33




        25.       On November 6, 2018, Renewable Energy announced its third quarter 2018

financial results in a press release that stated, in relevant part:

                 Net income of $24.3 million or $0.53 per diluted share, up from net loss of
                  $11.4 million, or $0.29 per diluted share y/y

                 Adjusted net income of $19.8 million or $0.43 per share, up from Adjusted
                  net loss of $15.1 million, or $0.39 per diluted share excluding allocation of
                  the federal Biodiesel Mixture Excise Tax Credit (“BTC”) for 2017 y/y

                 Adjusted EBITDA of $34.6 million, up from negative $1.5 million y/y,
                  excluding allocation of the 2017 BTC

                 Revenues of $597.8 million, down 5% y/y

                 179 million gallons sold, up 18% y/y

                 139 million gallons produced, up 16% y/y

        26.       On November 7, 2018, the Company filed its quarterly report on Form 10-Q for the

period ended September 30, 2018, affirming the previously reported financial results. Regarding

the BTC, it stated: “It is uncertain whether the BTC will be reinstated for 2018 and beyond and if

reinstated, whether it would be reinstated retroactively or on the same terms. The modification or

failure to reinstate the BTC could have a material adverse effect on our financial results.” It also

stated that Renewable Energy’s “disclosure controls and procedures were effective as of

September 30, 2018” and that its “internal control over financial reporting was effective as of

September 30, 2018.”

        27.       On March 5, 2019, Renewable Energy announced its fourth quarter and full year

2018 financial results in a press release that stated, in relevant part:

        Fourth Quarter 2018 Highlights:

                 Net income from continuing operations of $30.4 million, or $0.66 per
                  diluted share, compared to a net loss from continuing operations of $13.9
                  million, or $0.36 per diluted share y/y




                                                    7
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 9 of 33




                Net loss from discontinued operations of $12.2 million, or $0.33 per diluted
                 share, compared to net loss from discontinued operations of $3.1 million, or
                 $0.08 per diluted share y/y

                Adjusted EBITDA of $44.5 million, up from $6.5 million y/y, excluding
                 allocation of the 2017 Biodiesel Mixture Excise Tax Credit (BTC)

                Revenues of $519.8 million

                163.2 million gallons of fuel sold

       Full Year 2018 Highlights:

                Net income from continuing operations of $295.8 million, or $6.78 per
                 diluted share, compared to a net loss from continuing operations of $66.3
                 million, or $1.71 per diluted share y/y

                Net loss from discontinued operations of $11.3 million, or $0.30 per diluted
                 share, compared to net loss from discontinued operations of $12.8 million,
                 or $0.33 per diluted share y/y

                Adjusted EBITDA of $138.9 million, up from $25.3 million y/y, excluding
                 allocation of the 2017 BTC

                Revenues of $2.4 billion

                649.2 million gallons of fuel sold

       28.       On March 7, 2019, the Company filed its annual report on Form 10-K for the period

ended December 31, 2018 (the “2018 10-K”), affirming the previously reported financial results.

Regarding the BTC, the report stated, in relevant part:

       It is uncertain whether the BTC will be reinstated for 2018 or later years and if
       reinstated, whether it will be reinstated retroactively or on the same terms. The
       modification or failure to reinstate the BTC would have a material adverse effect
       on our financial results. As of December 31, 2018, we estimate that if the BTC is
       reinstated on the same terms as in 2017, our Adjusted EBITDA for business
       conducted in the year ended December 31, 2018 would increase by approximately
       $237 million.

       29.       The 2018 10-K also stated that Renewable Energy’s “disclosure controls and

procedures are effective as of December 31, 2018” and that its “internal control over financial

reporting was effective as of December 31, 2018.”


                                                  8
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 10 of 33




        30.       On May 2, 2019, Renewable Energy announced its first quarter 2019 financial

results in a press release that stated, in relevant part:

                 162 million gallons sold

                 117 million gallons produced

                 Revenues of $478.2 million

                 Net loss from continuing operations of $41.4 million, or $1.11 per diluted
                  share

                 Net loss from discontinued operations of $2.0 million, or $0.05 per diluted
                  share

                 Adjusted EBITDA of negative $27.4 million, excluding the potential
                  benefit of a retroactive reinstatement of the federal Biodiesel Mixture
                  Excise Tax Credit (BTC)

        31.       On May 3, 2019, Renewable Energy filed its quarterly report on Form 10-Q for the

period ended March 31, 2019 (the “1Q19 10-Q”), affirming the previously reported financial

results. Regarding the BTC, the report stated, in relevant part:

        It is uncertain whether the BTC will be reinstated for 2018 or later years and if
        reinstated, whether it would be reinstated retroactively or on the same terms. The
        modification or failure to reinstate the BTC could have a material adverse effect on
        our financial results. As of March 31, 2019 and 2018, we estimate that if the BTC
        is reinstated on the same terms as in 2017, our Adjusted EBITDA for business
        conducted in the periods would increase by approximately $55 million and $43
        million for the quarters ending March 31, 2019 and March 31, 2018, respectively.

        32.       The 1Q19 10-Q also stated that Renewable Energy’s “disclosure controls and

procedures were effective as of March 31, 2019” and that its “internal control over financial

reporting was effective as of March 31, 2019.”

        33.       On August 6, 2019, the Company announced its second quarter 2019 financial

results in a press release that stated, in relevant part:

                 197 million gallons sold

                 127 million gallons produced


                                                    9
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 11 of 33




                 Revenues of $560.6 million

                 Net loss from continuing operations of $57.6 million, or $1.52 per diluted
                  share

                 Adjusted EBITDA of negative $42.3 million

                 Estimated net benefit of potential reinstatement of the federal Biodiesel
                  Mixture Excise Tax Credit (BTC) of $81.0 million for the second quarter
                  2019, $136.0 million for the six months ended June 30, 2019 and $373.0
                  million cumulatively for 2018 and the first six months of 2019

                 Settled 2019 convertible notes on maturity in June 2019 without refinancing

        34.       On August 7, 2019, Renewable Energy filed its quarterly report on Form 10-Q with

the SEC for the period ended June 30, 2019 (the “2Q19 10-Q”), affirming the previously reported

financial results. Regarding the BTC, the 2Q19 10-Q stated, in relevant part:

        It is uncertain whether the BTC will be reinstated for 2018, 2019 or later years and
        if reinstated, whether it would be reinstated retroactively or on the same terms. The
        failure to reinstate the BTC would have a material adverse effect on our financial
        results. For the three and six months ended June 30, 2019 and for the year ended
        December 31, 2018, we estimate that if the BTC is reinstated on the same terms as
        in 2017, the effect on our Adjusted EBITDA would be as follows:




        35.       The 2Q19 10-Q also stated that Renewable Energy’s “disclosure controls and

procedures were effective as of June 30, 2019” and that its “internal control over financial reporting

was effective as of June 30, 2019.”

        36.       On November 5, 2019, Renewable Energy announced its third quarter 2019

financial results in a press release that stated, in relevant part:

                 188 million gallons sold

                 137 million gallons produced



                                                   10
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 12 of 33




                Revenues of $584.4 million

                Net loss from continuing operations of $13.8 million, or $0.35 per diluted
                 share, inclusive of an $11.1 million impairment charge related to the New
                 Boston plant closure

                Adjusted EBITDA of $10.6 million

                Estimated net benefit of potential reinstatement of the federal Biodiesel
                 Mixture Excise Tax Credit (BTC) of $77.0 million for the third quarter
                 2019, $213.0 million for the nine months ended September 30, 2019 and
                 $450.0 million cumulati vely for 2018 and the first nine months of 2019

       37.       On November 6, 2019, the Company filed its quarterly report on Form 10-Q for the

period ended September 30, 2019 (the “3Q19 10-Q”), affirming the previously reported financial

results. Regarding the BTC, the report stated:

       It is uncertain whether the BTC will be reinstated for 2018, 2019 or later years and
       if reinstated, whether it would be reinstated retroactively or on the same terms. The
       failure to reinstate the BTC would have a material adverse effect on our financial
       results. For the three and nine months ended September 30, 2019 and for the year
       ended December 31, 2018, we estimate that if the BTC is reinstated on the same
       terms as in 2017, the effect on our Adjusted EBITDA would be as follows:




       38.       The 3Q19 10-Q also stated that Renewable Energy’s “disclosure controls and

procedures were effective as of September 30, 2019” and that its “internal control over financial

reporting was effective as of September 30, 2019.”

       39.       On December 27, 2019, Renewable Energy filed a Form 8-K with the SEC.

Therein, the Company stated:

       On December 20, 2019, President Trump signed into law reinstatements and
       extensions of a set of tax provisions, including the retroactive reinstatement for
       2018 and 2019 and extension for 2020 through 2022 of the federal biodiesel mixture


                                                 11
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 13 of 33




        excise tax credit. With respect to the business of Renewable Energy Group, Inc.
        (the "Company") conducted in 2018 and in the first nine months of 2019, the
        amount of the retroactive credit is estimated to result in an aggregate net benefit to
        the Company in the range of $440 million to $470 million. The aggregate net
        benefit for the aforementioned period, which will be recognized in the fourth
        quarter of 2019, will increase the Company’s pre-tax operating earnings by a
        similar amount. For purposes of the Company's presentation of Adjusted EBITDA,
        the aggregate net benefit will be allocated by the Company to the corresponding
        quarterly periods in 2018 and 2019 in which the business giving rise to the
        retroactive credit was conducted. The final amount of the net benefit to be realized
        by the Company remains subject to completion of the Company’s year-end results
        and financial statements.

        40.       On March 5, 2020, the Company announced its fourth quarter and full year 2019

financial results in a press release that stated, in relevant part:

        Fourth Quarter 2019 Highlights:

                 152.9 million gallons of fuel sold

                 113.7 million gallons produced

                 Revenues of $1.0 billion, inclusive of the retroactive reinstatement of the
                  Biodiesel Mixture Excise Tax Credit (BTC) for 2018 and 2019

                 Net income from continuing operations available to common stockholders
                  of $492.6 million, or $11.52 per diluted share, including the BTC

                 Adjusted EBITDA of $65.0 million

                 Retroactive reinstatement of the BTC for 2018 and 2019 and extension for
                  2020-2022

                 Net cash benefit of $499.4 million from the BTC reinstatement for 2018 and
                  2019 is expected to be received in the second quarter of 2020



        Full Year 2019 Highlights:

                 700.3 million gallons of fuel sold

                 494.7 million gallons produced

                 Revenues of $2.6 billion, including the BTC




                                                   12
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 14 of 33




                 Net income from continuing operations available to common stockholders
                  of $381.1 million, or $9.01 per diluted share, including the BTC

                 Adjusted EBITDA of $217.9 million

                 Carbon reduction from REG produced biomass-based diesel of 3.7 million
                  metric tons

                 Record safety achievement: 0.44 OSHA incident rate (which is better than
                  both industry average and industry leader)

        41.       On March 6, 2020, the Company filed its annual report on Form 10-K for the period

ended December 31, 2019 (the “2019 10-K”), affirming the previously reported financial results.

Regarding the BTC, the 2019 10-K stated, in relevant part:

        The reinstatement of the 2018 and 2019 BTC resulted in an $499 million net benefit
        to our net income for the year ended December 31, 2019. The BTC net benefit was
        allocated to the corresponding quarterly Adjusted EBITDA when the business
        giving rise to the retroactive credit was conducted. For the years ended December
        31, 2019 and 2018, the reinstatement of the 2018 and 2019 BTC resulted in a net
        benefit to our Adjusted EBITDA of $261 million and $238 million, respectively.

        42.       The 2019 10-K also stated that Renewable Energy’s “disclosure controls and

procedures are effective as of December 31, 2019” and that “internal control over financial

reporting was effective as of December 31, 2019.”

        43.       On April 30, 2020, Renewable Energy announced its first quarter 2020 financial

results in a press release that stated, in relevant part:

        Revenues for the first quarter were $475 million on 140 million gallons of fuel sold.
        Net income from continuing operations available to common stockholders was $75
        million in the first quarter of 2020, compared to a net loss of $41 million in the first
        quarter of 2019, which does not include the BTC allocation. Adjusted EBITDA in
        the first quarter was $90 million, compared to $29 million in the first quarter of
        2019 including the allocation of the BTC.

        44.       On May 1, 2020, the Company filed its quarterly report on Form 10-Q for the period

ended March 31, 2020 (the “1Q20 10-Q”), affirming the previously reported financial results.

Regarding the BTC, the report stated, in relevant part:



                                                    13
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 15 of 33




        The reinstatement of the 2018 and 2019 BTC resulted in a $499 million net benefit
        to our net income for the year ended December 31, 2019. The BTC net benefit was
        allocated to the corresponding quarterly Adjusted EBITDA when the business
        giving rise to the retroactive credit was conducted. For the three months ended
        March 31, 2019 and the year ended December 31, 2019, the reinstatement of the
        2019 BTC resulted in a net benefit to our Adjusted EBITDA of $56 million and
        $261 million, respectively.

        45.     The 1Q20 10-Q stated that Renewable Energy’s “disclosure controls and

procedures were effective as of March 31, 2020” and that “internal control over financial reporting

was effective as of March 31, 2020.”

        46.     On August 4, 2020, Renewable Energy announced its second quarter 2020 financial

results in a press release that stated, in relevant part:

        Revenues for the second quarter were $546 million on 183 million gallons of fuel
        sold. Net income from continuing operations available to common stockholders
        was $1 million in the second quarter of 2020, compared to a net loss of $58 million
        in the second quarter of 2019. The net loss in the second quarter of 2019 does not
        include the Biodiesel Mixture Excise Tax Credit ("BTC") allocation, which was
        retroactively reinstated in December 2019. Adjusted EBITDA in the second quarter
        was $8 million, compared to $36 million in the second quarter of 2019 including
        the allocation of the BTC.

        47.     On August 5, 2020, the Company filed its quarterly report on Form 10-Q with the

SEC for the period ended June 30, 2020 (the “2Q20 10-Q”), affirming the previously reported

financial results. Regarding the BTC, the report stated:

        The reinstatement of the 2018 and 2019 BTC resulted in a $499 million net benefit
        to our net income for the year ended December 31, 2019. The BTC net benefit was
        allocated to the corresponding quarterly Adjusted EBITDA when the business
        giving rise to the retroactive credit was conducted. For the three and six months
        ended June 30, 2019 and the year ended December 31, 2019, the reinstatement of
        the 2019 BTC resulted in a net benefit to our Adjusted EBITDA of $78 million,
        $135 million, and $261 million, respectively.

        48.     The 2Q20 10-Q stated that the Company’s “disclosure controls and procedures

were effective as of June 30, 2020” and that “internal control over financial reporting was effective

as of June 30, 2020.”



                                                    14
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 16 of 33




        49.     On November 5, 2020, Renewable Energy announced its third quarter 2020

financial results in a press release that stated, in relevant part:

        Revenues for the third quarter were $576 million on 176 million gallons of fuel
        sold. Net income from continuing operations available to common stockholders
        was $26 million in the third quarter of 2020, compared to a net loss of $14 million
        in the third quarter of 2019. The net loss in the third quarter of 2019 does not include
        the Biodiesel Mixture Excise Tax Credit ("BTC") allocation, which was
        retroactively reinstated in December 2019. Adjusted EBITDA in the third quarter
        was $58 million, compared to $88 million in the third quarter of 2019, including
        the allocation of the BTC.

        50.     On November 6, 2020, the Company filed its quarterly report on Form 10-Q with

the SEC for the period ended September 30, 2020 (the “3Q20 10-Q”), affirming the previously

reported financial results. Regarding the BTC, the report stated:

        The reinstatement of the 2018 and 2019 BTC resulted in a $499 million net benefit
        to our net income for the year ended December 31, 2019. The BTC net benefit was
        allocated to our corresponding quarterly adjusted earnings before interest, taxes,
        depreciation and amortization ("Adjusted EBITDA") when the business giving rise
        to the retroactive credit was conducted. For the three and nine months ended
        September 30, 2019 and the year ended December 31, 2019, the reinstatement of
        the 2019 BTC resulted in a net benefit to our Adjusted EBITDA of $77 million,
        $212 million, and $261 million, respectively.

        51.     The 3Q20 10-Q stated that Renewable Energy’s “disclosure controls and

procedures were effective as of September 30, 2020” and that “internal control over financial

reporting was effective as of September 30, 2020.”

        52.     On December 3, 2020, Renewable Energy announced that Chad Stone “ceased to

serve as the Company’s principal financial officer” and was “appointed Senior Vice President,

Commercial Performance of the Company.”

        53.     The above statements identified in ¶¶ 21-52 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors: (1) that due to failures in

the diesel additive system, petroleum diesel was not periodically added to certain loads by the


                                                   15
           Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 17 of 33




Company and was instead added by the Company’s customers; (2) that, as a result, Renewable

Energy was not the proper claimant for certain BTC payments on biodiesel it sold between January

1, 2017 and September 30, 2020; (3) that, as a result, Renewable Energy’s revenue and net income

were overstated for certain periods; (4) that there was a material weakness in the Company’s

internal control over financial reporting related to the purchase and use of the petroleum diesel

gallons when blending with biodiesel; and (5) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

                             Disclosures at the End of the Class Period

          54.    On February 25, 2021, after the market closed, Renewable Energy issued a press

release announcing its fourth quarter and full year 2020 financial results. Therein, the Company

revealed that it would restate “$38.2 million in cumulative revenue from January 2018 through

September 30, 2020” because Renewable Energy was not the “proper claimant for certain BTC

payments on biodiesel it sold between January 1, 2017 and September 30, 2020.” Renewable

Energy further stated that it had reached an agreement with the Internal Revenue Service “on a

$40.5 million assessment, excluding interest” to correct these claims. Specifically, the Company

stated:

          Biodiesel Tax Credit Assessment

          The restatement is the result of the Company not being the proper claimant for
          certain BTC payments on biodiesel it sold between January 1, 2017 and
          September 30, 2020. REG qualifies for the BTC when it blends petroleum diesel
          with biodiesel. Due to failures in the diesel additive system at the Company’s
          facility in Seneca, Illinois, petroleum diesel was periodically not added to certain
          loads. As a result, the Company’s customers who received these loads and
          subsequently added petroleum diesel are the proper claimants on these biodiesel
          gallons rather than the Company’s REG Seneca subsidiary.

          The Company discovered the blending discrepancy in connection with its
          preparation for a standard IRS audit of its BTC filings. The Company self-reported


                                                  16
        Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 18 of 33




       the findings to the IRS and initiated an investigation overseen by the Audit
       Committee of the Company’s Board of Directors. The Company concluded this
       discrepancy is limited to Seneca. In addition, all of the Company's other U.S.
       biorefineries have passed their relevant IRS audits.

       REG reached agreement on February 23, 2021 with the IRS on a $40.5 million
       assessment, excluding interest, to correct the REG Seneca BTC claims. This
       reflects assessments of $14.8 million, $9.9 million, $7.6 million and $8.2 million
       for the tax years 2017, 2018, 2019, and the first three quarters of 2020, respectively.
       The $2.3 million difference between the $40.5 million tax liability and $38.2
       million in revenue being restated is a result of the Company’s ability to recover the
       BTC in instances where another REG subsidiary blended the biodiesel with
       petroleum diesel and was thus the proper claimant. The Company is working with
       its customers on BTC re-filings on these gallons to recover as much of the $38.2
       million as possible.

                                         *       *       *

       Restatement of Financial Results

       While the BTC adjustment in each individual year is not material, the Company
       determined that the aggregate BTC adjustment is material in 2019. As a result, the
       Company is restating its financial statements for the years ended December 31,
       2019 and 2018 and the quarters ended March 31, June 30 and September 30, 2019
       and 2018. The 2017 BTC was recognized as revenue in the first quarter of 2018, so
       the BTC assessment does not affect the Company's 2017 GAAP financial
       statements. A material weakness in the Company's internal control over financial
       reporting directly related to the restatement was found to exist as of December
       31, 2020 and December 31, 2019. The Company has taken the remediation actions
       described above to address this material weakness.

       REG today filed with the SEC an amended Form 10-K for the year ended December
       31, 2019. The amended Form 10-K includes additional details regarding the
       restatement for the years ended December 31, 2019 and 2018. In addition, REG
       expects to file on March 1, 2021 its Form 10-K for the year ended December 31,
       2020, which will include amended financial results for the quarters ended March
       31, June 30 and September 30, 2020 that reflect an immaterial restatement for those
       periods.

       55.    The same day, Renewable Energy filed its amended 2019 10-K restated its revenues

and net income as follows:

       The impact on the Company’s financial statements for the years ended December
       31, 2019 and 2018 is to decrease Biomass-based diesel government incentives
       revenue and increase interest expense (thereby increasing accounts payable and
       accrued expenses and other liabilities as shown on the balance sheet), as follows:


                                                 17
          Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 19 of 33




       56.     The amended 2019 10-K identified material weaknesses in the Company internal

control over financial reporting:

       Material Weakness in Internal Control Over Financial Reporting

       The Company’s BTC filings are subject to standard audits by the Internal Revenue
       Service ("IRS"). In connection with the Company's preparation for audits of its
       2018 and 2019 BTC filings, the Company discovered that fewer gallons of
       petroleum diesel had been blended at the Company’s biorefinery in Seneca, Illinois,
       than would be required for the volume of B99.9 reported as being sold during each
       those two years. Following the identification of this shortage, the Company
       initiated an investigation, which found that the petroleum diesel additive system at
       the Company’s Seneca biorefinery was periodically not adding petroleum diesel to
       certain loads.

       As a result, the Company identified certain errors in its previously reported
       financial statements for the years ended December 31, 2019 and 2018. The
       Company’s preventive and review controls failed to detect the errors related to the
       purchase and use of the petroleum diesel gallons when blending with biodiesel. The
       material weakness resulted in an overstatement of biomass-based diesel
       government incentive revenue and an understatement of interest expense for the
       years ended December 31, 2019 and 2018 and a corresponding understatement of
       accounts payable and accrued expenses and other liabilities as of December 31,
       2019 and 2018. This material weakness has not been remediated as of December
       31, 2019, and due to this, the Company concluded that its internal control over
       financial reporting was not effective as of December 31, 2019.

       57.     On this news, the Company’s share price fell $8.17, or 9.5%, over two consecutive

trading sessions to close at $77.77 per share on February 26, 2021, on unusually heavy trading

volume.




                                               18
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 20 of 33




                               CLASS ACTION ALLEGATIONS

       58.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased

or otherwise acquired Renewable Energy securities between May 3, 2018 and February 25, 2021,

inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,

the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors, or assigns, and any entity in which

Defendants have or had a controlling interest.

       59.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Renewable Energy’s shares actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds

or thousands of members in the proposed Class. Millions of Renewable Energy shares were traded

publicly during the Class Period on the NASDAQ. Record owners and other members of the Class

may be identified from records maintained by Renewable Energy or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.

       60.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       61.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.




                                                 19
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 21 of 33




       62.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of Renewable Energy; and

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.

       63.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                UNDISCLOSED ADVERSE FACTS

       64.        The market for Renewable Energy’s securities was open, well-developed and

efficient at all relevant times. As a result of these materially false and/or misleading statements,

and/or failures to disclose, Renewable Energy’s securities traded at artificially inflated prices

during the Class Period. Plaintiff and other members of the Class purchased or otherwise acquired

Renewable Energy’s securities relying upon the integrity of the market price of the Company’s

securities and market information relating to Renewable Energy, and have been damaged thereby.

       65.        During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of Renewable Energy’s securities, by publicly issuing false and/or misleading


                                                   20
           Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 22 of 33




statements and/or omitting to disclose material facts necessary to make Defendants’ statements, as

set forth herein, not false and/or misleading. The statements and omissions were materially false

and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Renewable Energy’s business, operations, and prospects as alleged

herein.

          66.   At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Renewable Energy’s financial well-being and prospects.             These material

misstatements and/or omissions had the cause and effect of creating in the market an unrealistically

positive assessment of the Company and its financial well-being and prospects, thus causing the

Company’s securities to be overvalued and artificially inflated at all relevant times. Defendants’

materially false and/or misleading statements during the Class Period resulted in Plaintiff and other

members of the Class purchasing the Company’s securities at artificially inflated prices, thus

causing the damages complained of herein when the truth was revealed.

                                       LOSS CAUSATION

          67.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

          68.   During the Class Period, Plaintiff and the Class purchased Renewable Energy’s

securities at artificially inflated prices and were damaged thereby. The price of the Company’s

securities significantly declined when the misrepresentations made to the market, and/or the

information alleged herein to have been concealed from the market, and/or the effects thereof,

were revealed, causing investors’ losses.


                                                 21
           Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 23 of 33




                                   SCIENTER ALLEGATIONS

       69.        As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding Renewable Energy, their control

over, and/or receipt and/or modification of Renewable Energy’s allegedly materially misleading

misstatements and/or their associations with the Company which made them privy to confidential

proprietary information concerning Renewable Energy, participated in the fraudulent scheme

alleged herein.

                     APPLICABILITY OF PRESUMPTION OF RELIANCE
                         (FRAUD-ON-THE-MARKET DOCTRINE)

       70.        The market for Renewable Energy’s securities was open, well-developed and

efficient at all relevant times. As a result of the materially false and/or misleading statements

and/or failures to disclose, Renewable Energy’s securities traded at artificially inflated prices

during the Class Period. On February 10, 2021, the Company’s share price closed at a Class Period

high of $113.68 per share. Plaintiff and other members of the Class purchased or otherwise

acquired the Company’s securities relying upon the integrity of the market price of Renewable

Energy’s securities and market information relating to Renewable Energy, and have been damaged

thereby.

       71.        During the Class Period, the artificial inflation of Renewable Energy’s shares was

caused by the material misrepresentations and/or omissions particularized in this Complaint



                                                  22
          Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 24 of 33




causing the damages sustained by Plaintiff and other members of the Class. As described herein,

during the Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Renewable Energy’s business, prospects, and operations. These

material misstatements and/or omissions created an unrealistically positive assessment of

Renewable Energy and its business, operations, and prospects, thus causing the price of the

Company’s securities to be artificially inflated at all relevant times, and when disclosed, negatively

affected the value of the Company shares. Defendants’ materially false and/or misleading

statements during the Class Period resulted in Plaintiff and other members of the Class purchasing

the Company’s securities at such artificially inflated prices, and each of them has been damaged

as a result.

         72.   At all relevant times, the market for Renewable Energy’s securities was an efficient

market for the following reasons, among others:

               (a)     Renewable Energy shares met the requirements for listing, and was listed

and actively traded on the NASDAQ, a highly efficient and automated market;

               (b)     As a regulated issuer, Renewable Energy filed periodic public reports with

the SEC and/or the NASDAQ;

               (c)     Renewable Energy regularly communicated with public investors via

established market communication mechanisms, including through regular dissemination of press

releases on the national circuits of major newswire services and through other wide-ranging public

disclosures, such as communications with the financial press and other similar reporting services;

and/or

               (d)     Renewable Energy was followed by securities analysts employed by

brokerage firms who wrote reports about the Company, and these reports were distributed to the




                                                 23
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 25 of 33




sales force and certain customers of their respective brokerage firms. Each of these reports was

publicly available and entered the public marketplace.

       73.     As a result of the foregoing, the market for Renewable Energy’s securities promptly

digested current information regarding Renewable Energy from all publicly available sources and

reflected such information in Renewable Energy’s share price. Under these circumstances, all

purchasers of Renewable Energy’s securities during the Class Period suffered similar injury

through their purchase of Renewable Energy’s securities at artificially inflated prices and a

presumption of reliance applies.

       74.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                      NO SAFE HARBOR

       75.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when


                                                 24
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 26 of 33




made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of

Renewable Energy who knew that the statement was false when made.

                                          FIRST CLAIM

                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        76.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        77.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Renewable Energy’s securities at artificially inflated

prices. In furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

        78.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Renewable Energy’s securities in violation of Section


                                                  25
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 27 of 33




10(b) of the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants

in the wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       79.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Renewable Energy’s

financial well-being and prospects, as specified herein.

       80.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of Renewable Energy’s value and

performance and continued substantial growth, which included the making of, or the participation

in the making of, untrue statements of material facts and/or omitting to state material facts

necessary in order to make the statements made about Renewable Energy and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       81.     Each of the Individual Defendants’ primary liability and controlling person liability

arises from the following facts: (i) the Individual Defendants were high-level executives and/or

directors at the Company during the Class Period and members of the Company’s management

team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development and reporting of the Company’s internal budgets, plans, projections and/or

reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the




                                                 26
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 28 of 33




other defendants and was advised of, and had access to, other members of the Company’s

management team, internal reports and other data and information about the Company’s finances,

operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

Company’s dissemination of information to the investing public which they knew and/or

recklessly disregarded was materially false and misleading.

       82.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Renewable Energy’s financial well-being and prospects

from the investing public and supporting the artificially inflated price of its securities. As

demonstrated by Defendants’ overstatements and/or misstatements of the Company’s business,

operations, financial well-being, and prospects throughout the Class Period, Defendants, if they

did not have actual knowledge of the misrepresentations and/or omissions alleged, were reckless

in failing to obtain such knowledge by deliberately refraining from taking those steps necessary to

discover whether those statements were false or misleading.

       83.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Renewable Energy’s securities was artificially inflated during the Class Period. In ignorance of

the fact that market prices of the Company’s securities were artificially inflated, and relying

directly or indirectly on the false and misleading statements made by Defendants, or upon the

integrity of the market in which the securities trades, and/or in the absence of material adverse

information that was known to or recklessly disregarded by Defendants, but not disclosed in public




                                                 27
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 29 of 33




statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Renewable Energy’s securities during the Class Period at artificially high prices and were

damaged thereby.

        84.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Renewable Energy was experiencing, which were not disclosed by Defendants, Plaintiff and

other members of the Class would not have purchased or otherwise acquired their Renewable

Energy securities, or, if they had acquired such securities during the Class Period, they would not

have done so at the artificially inflated prices which they paid.

        85.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        86.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.

                                        SECOND CLAIM

                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

        87.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        88.     Individual Defendants acted as controlling persons of Renewable Energy within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the



                                                 28
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 30 of 33




Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements which

Plaintiff contends are false and misleading. Individual Defendants were provided with or had

unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

        89.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        90.    As set forth above, Renewable Energy and Individual Defendants each violated

Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue

of their position as controlling persons, Individual Defendants are liable pursuant to Section 20(a)

of the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff

and other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;




                                                 29
         Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 31 of 33




       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: March 2, 2021                          GLANCY PRONGAY & MURRAY LLP

                                              By: /s/ Gregory B. Linkh
                                              Gregory B. Linkh (GL-0477)
                                              230 Park Ave., Suite 530
                                              New York, NY 10169
                                              Telephone: (212) 682-5340
                                              Facsimile: (212) 884-0988
                                              Email: glinkh@glancylaw.com

                                              Robert V. Prongay
                                              Charles H. Linehan
                                              Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160
                                              Email: info@glancylaw.com

                                              THE LAW OFFICES OF FRANK R. CRUZ
                                              Frank R. Cruz
                                              1999 Avenue of the Stars, Suite 1100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 914-5007

                                              Attorneys for Plaintiff David Ramsey




                                                   30
    
                                   
                        Case 1:21-cv-01832-DLC        Document 1 Filed 03/02/21 Page 32 of 33



                                           SWORN CERTIFICATION OF PLAINTIFF


                          RENEWABLE ENERGY GROUP INC. SECURITIES LITIGATION


                      I, David Ramsey, certify that:

                      1. I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
                         Plaintiff motion on my behalf.

                      2. I did not purchase the Renewable Energy Group Inc. securities that are the subject of
                         this action at the direction of plaintiff’s counsel or in order to participate in any
                         private action arising under this title.

                      3. I am willing to serve as a representative party on behalf of a class and will testify at
                         deposition and trial, if necessary.

                      4. My transactions in Renewable Energy Group Inc. securities during the Class Period
                         set forth in the Complaint are as follows:

                                  (See attached transactions)

                      5. I have not sought to serve, nor served, as a representative party on behalf of a class
                         under this title during the last three years, except for the following:

                      6. I will not accept any payment for serving as a representative party, except to receive
                         my pro rata share of any recovery or as ordered or approved by the court, including
                         the award to a representative plaintiff of reasonable costs and expenses (including lost
                         wages) directly relating to the representation of the class.


                      I declare under penalty of perjury that the foregoing are true and correct statements.



                      
                  ________________                              _________________________________________
                        Date                                                 David Ramsey
Case 1:21-cv-01832-DLC Document 1 Filed 03/02/21 Page 33 of 33




    David Ramsey's Transactions in Renewable Energy Group, Inc.
                              (REGI)
       Date     Transaction Type      Quantity     Unit Price
      2/25/2021      Bought                    72     $92.9200
